Citation Nr: 0320382	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for a scar 
on the right cheek.  

2.  Entitlement to service connection for a neuropsychiatric 
disorder, to include a personality disorder and borderline 
intellectual functioning.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On April 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records concerning the 
veteran from the Social Security Administration 
(SSA):  a copy of any SSA decision denying or 
granting disability benefits to the veteran and 
copies of all the documents or evidentiary material 
that were used in considering the veteran's claim 
for disability benefits.  
2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated with 
the claims file, schedule the veteran for VA skin 
examination.  The claims file and a copy of this 
remand must be made available to and reviewed by 
the examiner prior to the requested examination.  
The examiner should indicate in the report that the 
claims file was reviewed.  All necessary tests 
should be conducted and the examiner should review 
the results of any testing prior to completion of 
the report.  
The examiner should identify all residuals 
attributable to the veteran's service-connected 
scar of the right cheek and describe the scar in 
detail, including the extent of any disfigurement.  
A photograph of the affected area should be 
included with the report.

The examiner should state whether or not there are 
any characteristics of disfigurement, i.e., scar 5 
or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); or skin 
indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).
The examiner should also state whether or not there 
is palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).
Finally, the examiner should note whether the scar 
of the right cheek is unstable (frequent loss of 
covering of the skin over he scar), painful on 
examination, whether there is any ulceration, and 
whether or not the scar imposes any limitation on 
function.
Any indications that the veteran's complaints or 
other symptomatology are not in accord with 
physical findings on examination should be directly 
addressed and discussed in the examination report.
The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.
3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





